DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 

Response to Remark

This communication is considered fully responsive to the amendment filed on 05/06/2022.
Claims 1-2, 4-6, and 8-10. 12-14, 16-20 are pending and examined in this office action (“OA”).
No claims have been amended.
No new claim has been added and no claim has been canceled. 

Response to Arguments
Applicant’s arguments, filed 05/06/2022, with respect to the rejection(s) of claim(s) under 35 USC § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (US  20130301600 A1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10. 12-14, 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (US  20130301600 A1; hereinafter as “Park”) In view of PARK et al. (US 20120155337 A1; hereinafter as “PARK2).


With respect to independent claims: 
Regarding claim 1, Park teaches a method for transmitting hybrid automatic repeat request- acknowledgement (HARQ-ACK) information by a user equipment (UE)  (fig. 8: UE) in a time division duplexing (TDD) system (“FIG. 8 is a flow chart schematically illustrating operations of a base station (BS) and a mobile station (MS) (or a user equipment (UE)) in a system to which the present invention is applied”: [0034];   aforesaid “BS transmits information required for transmission of an HARQ ACK/NACK signal to an MS”: [0196]; in TDD, an HARQ ACK/NACK signal is transmitted using ACK/NACK resource”: [0103] )  the method comprising: 

    PNG
    media_image1.png
    539
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    492
    media_image2.png
    Greyscale



 receiving a physical downlink control channel (PDCCH) scheduling a physical downlink shared channel (PDSCH), the PDCCH including a resource indicator (==ARI) and power control information(==TPC)  (see Fig. 8 element S830 where UE is receiving PDCCH & PDSCH from Base station: Aforesaid “BS transmits information required for transmission of an HARQ ACK/NACK signal to an MS”:…”the information required for transmission of the HARQ ACK/NACK signal may include an indication …an ARI mapping table for allocating PUCCH resources with an ARI. [0196];  ARI is configured to be UE-specific: [0198]-[0199]; UE is “receiving a physical downlink control channel (PDCCH) including transmission power control (TPC) information explicitly indicating specific resource”: [0020], [0059]-[0060]);
 Identifying the resource indicator and the power control information included in the PDCCH, the resource indicator indicating at least one physical uplink control channel (PUCCH) resource for transmitting the HARQ-ACK information  (Aforesaid “BS transmits required information on a downlink control channel (PDCCH)” which include ARI and TPC for HARQ-ACK: [0198]]-[0199]);
Identifying the at least one PUCCH resource indicated by the identified resource indicator (Aforesaid “MS obtains resources for transmitting an HARQ ACK/NACK signal according to the received ARI (S840)”: [0200]); 
Determining transmission power of the UE based on the identified power control information (Aforesaid “BS may transmit a TPC command for controlling uplink transmission power of the MS on a PDCCH”: [0124].

Park does not expressly disclose:
and transmitting the HARQ-ACK information in the identified at least one PUCCH resource using the determined transmission power.  

PARK2, in the same field of endeavor, discloses:  
transmitting the HARQ-ACK information in the identified at least one PUCCH resource using determining transmission power ( “setting a transmit power control (TPC) command for controlling physical uplink control channel (PUCCH) transmission power and acknowledgement (ACK)/not-acknowledgement (NACK) resource indicating information indicating resources for transmitting a hybrid automatic repeat request ( HARQ) ACK/NACK signal on the PUCCH, in an uplink (UL) subframe”: [0014]; see fig 9 S940: [0120]; Aforesaid “ARI is an indicator explicitly allocating resources to be used by the user equipment at the time of transmission of the HARQ ACK/NACK signal for the downlink. A DCI format indicating a downlink grant includes a 2 bit TPC field for controlling power for the PUCCH”:[0115]).  

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of PARK2 to the method of Park in order to allocated resources for feedback information (PARK2, paragraph 0015). The motivation would be efficiently transmitting feedback information from a receiver to a transmitter to support increasing throughput, prevent an increase in a cost due to the introduction of a broadband radio frequency (RF) device, and secure compatibility with the existing systems (PARK2, paragraph 0010). 

Regarding claim 5, Park teaches A method for receiving hybrid automatic repeat request- acknowledgement (HARQ-ACK) information by a base station (BS) in a time division duplexing (TDD) system (Fig. 8 : Base station in TDD network) (“FIG. 8 is a flow chart schematically illustrating operations of a base station (BS) and a mobile station (MS) (or a user equipment (UE)) in a system to which the present invention is applied”: [0034];   aforesaid “BS transmits information required for transmission of an HARQ ACK/NACK signal to an MS”: [0196]; in TDD, an HARQ ACK/NACK signal is transmitted using ACK/NACK resource”: [0103])  , the method comprising: 


    PNG
    media_image1.png
    539
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    492
    media_image2.png
    Greyscale



2Attorney Docket: 678-5098 CON (P20385-US1-CON) 
generating a resource indicator  indicating at least one physical uplink control channel (PUCCH) resource for transmitting the H ARQ-ACK information (see Fig. 8 element S830 where UE is receiving PDCCH & PDSCH from Base station: Aforesaid “BS transmits information required for transmission of an HARQ ACK/NACK signal to an MS”:…”the information required for transmission of the HARQ ACK/NACK signal may include an indication …an ARI mapping table for allocating PUCCH resources with an ARI. [0196];  ARI is configured to be UE-specific: [0198]-[0199]; UE is “receiving a physical downlink control channel (PDCCH) including transmission power control (TPC) information explicitly indicating specific resource”: [0020], [0059]-[0060]); 
generating power control information including information for controlling transmission power of a user equipment (IJE) (Aforesaid “BS transmits required information on a downlink control channel (PDCCH)” which include ARI and TPC for HARQ-ACK: [0198]]-[0199]);
 transmitting, to the UE, on a physical downlink control channel (PDCCH), downlink control information for scheduling a physical downlink shared channel (PDSCH), the downlink control information including the resource indicator and the power control information ((Aforesaid “BS transmits required information on a downlink control channel (PDCCH)” which include ARI and TPC for HARQ-ACK: [0198]]-[0199])); and 
receiving, from the UE, the HARQ-ACK information, wherein the HARQ-ACK information is transmitted from the UE based on the resource indicator included in the downlink control information and the power control information included in the downlink control information (Aforesaid “MS obtains resources for transmitting an HARQ ACK/NACK signal according to the received ARI (S840)”: [0200]); (Aforesaid “BS may transmit a TPC command for controlling uplink transmission power of the MS on a PDCCH”: [0124];
 Receiving, from the UE, the HARQ-ACK information in the at least one PUCCH resource indicated by the resource indicator(Aforesaid “MS obtains resources for transmitting an HARQ ACK/NACK signal according to the received ARI (S840)”: [0200]). 

Park does not expressly disclose:
Wherein the HARQ-ACK information is transmitted from the UE using transmission power that is determined based on the power control information.  

PARK2, in the same field of endeavor, discloses:  
wherein the HARQ-ACK information is transmitted from the UE using transmission power that is determined  based on the power control information ( “setting a transmit power control (TPC) command for controlling physical uplink control channel (PUCCH) transmission power and acknowledgement (ACK)/not-acknowledgement (NACK) resource indicating information indicating resources for transmitting a hybrid automatic repeat request ( HARQ) ACK/NACK signal on the PUCCH, in an uplink (UL) subframe”: [0014]; see fig 9 S940: [0120]; Aforesaid “ARI is an indicator explicitly allocating resources to be used by the user equipment at the time of transmission of the HARQ ACK/NACK signal for the downlink. A DCI format indicating a downlink grant includes a 2 bit TPC field for controlling power for the PUCCH”:[0115]).  

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of PARK2 to the method of Park in order to allocated resources for feedback information (PARK2, paragraph 0015). The motivation would be efficiently transmitting feedback information from a receiver to a transmitter to support increasing throughput, prevent an increase in a cost due to the introduction of a broadband radio frequency (RF) device, and secure compatibility with the existing systems (PARK2, paragraph 0010). 

Regarding claim 9, Park teaches A user equipment (UE) (fig. 8: UE) in a time division duplexing (TDD) system (UE in TDD network in Fig. 8: [1096]), the UE comprising


    PNG
    media_image1.png
    539
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    492
    media_image2.png
    Greyscale



a transceiver (fig. 11: transceiver Unit 1130 ) and 
at least one processor (fig. 11: controller 1150  )  configured to: control the transceiver to receive a physical downlink control channel (PDCCH) scheduling a physical downlink shared channel (PDSCH), the PDCCH including a resource indicator and power control information, identify the resource indicator and the power control information included in the PDCCH, the resource indicator indicating at least one physical uplink control channel (PUCCH) resource for transmitting hybrid automatic repeat request- acknowledgement (HARQ-ACK) information, 3Attorney Docket: 678-5098 CON (P20385-US1-CON) identify the at least one PUCCH resource indicated by the identified resource indicator, determine transmission power of the UE based on the identified power control information, and control the transceiver to transmit the HARQ-ACK information in the identified at least one PUCCH resource using the determined transmission power (rest of the claim is interpreted and rejected for the same reason as set forth in claim 1).  

Regarding claim 13, Park teaches A base station (BS) (Fig.8: Base Station) in a time division duplexing (TDD) system ([abstract], [0051]), the BS comprising:


    PNG
    media_image1.png
    539
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    492
    media_image2.png
    Greyscale



a transceiver (fig. 11: element 1160: Transceiver Unit ); and at least one processor (controller 1180) configured to control the transceiver to: transmit, to a user equipment (UE), a physical downlink control channel (PDCCH) scheduling a physical downlink shared channel (PDSCH), the PDCCH including a resource indicator and power control information, and the resource indicator indicating at least one physical uplink control channel (PUCCH) resource for transmitting hybrid automatic repeat request-acknowledgement (HARQ-ACK) information, and receive, from the UE, the HARQ-ACK information in the at least one PUCCH resource indicated by the resource indicator, wherein the HARQ-ACK information is transmitted from the UE using transmission power that is determined based on the power control information (rest of the claim is interpreted and rejected for the same reason as set forth in claim 9).    

With respect to dependent claims: 
Regarding claims 2/6/10/14, the combination of Park and PARK2, specifically, PARK teaches, wherein the PDCCH is received on at least one downlink subframe having implicit PUCCH resources and at least one downlink subframe having no implicit PUCCH resources   (Fig. 10: Obtain PUCCH Resource: element S1040: The MS transmits the HARQ ACK/NACK signal by using the received PUCCH resources (S 1040): [0211]-[0212]).  
	
Regarding claims 4/8/12/16, the combination of Park and PARK2,, specifically, PARK teaches, wherein the HARQ-ACK information is transmitted using one 5of a PUCCH format 3 or a PUCCH format la/lb   ( MS transmits the HARQ ACK/NACK signal through the PUCCH format 3 or : [0212]). 

Regarding claims 17/18/19/20, the combination of Park and PARK2,, specifically, PARK teaches, wherein the resource indicator is included in all downlink control information on the PDCCH scheduling the PDSCH  ([0211]-[0212]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411             

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411